DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the set of lower precision computation engines have a sensitivity to rounding errors less than a first defined threshold” in claims 1,11 and 18  and “the set of higher precision computation engines have a sensitivity to rounding errors greater than or equal to a first defined threshold” in claims 8 and 16, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-4,6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter “the set of lower precision computation engines have a sensitivity to rounding errors less than a first defined threshold” in claims 1,11 and 18  and “the set of higher precision computation engines have a sensitivity to rounding errors greater than or equal to a first defined threshold” in claims 8 and 16, which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does disclose any threshold for a sensitivity to rounding errors or how it is defined.  Thus, it would not enable one skilled in the art to define a threshold and thus to make and/or use the invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,2,6,8-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (2018/0307971)
 	As per claims 1 and 11, Sinha et al. discloses in figure 1 a system comprising: a memory that stores computer-executable components, and a processor, operatively coupled to the memory, that executes computer-executable components, the computer-
 	As per claims 2 and 12, the recited enhanced format component that generates an enhanced floating-point number format employed by the processor and the calculator component to calculate the binary floating-point numbers would correspond to instructions of selecting low precision.  
	As per claim 6, the recitation that the system comprises a speech recognition or an image recognition system would have been an obvious application/field of use of 
 	As per claims 8 and 16, Sinha et al. discloses in figure 6 the operation management component also allocates a second portion of the operations of the calculator component and second associated data to a set of higher precision computation engines (632), wherein the second associated data higher precision computation engines that would have a sensitivity to rounding errors greater than or equal to the first defined threshold.
 	As per claims 9-10 and 17, Sinha et al. discloses in figure 6 the set of lower precision computation engines (634) comprises computation engines comprising 16-bit floating-point units, and  the set of higher precision computation engines (634) comprises computation engines comprising 32-bit floating-point units.

Claims 3-4,13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (2018/0307971) in view of Rub et al. (9,104,510).
  	As per claims 3,13 and 18-19, it is further noted that Sinha et al. does not disclose the floating-point number format utilizing six bits in the exponent field adjacent to a sign field comprising one bit of data representing a sign of the floating-point number. However, the use of six bits in the exponent field adjacent to a sign field comprising one bit of data representing a sign of the floating-point number was disclosed by Rub et al. in figure 11A.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize six bits in the exponent field adjacent to a sign field comprising one bit of data for 
 	As per claims 4,15 and 20, it is noted that Sinha et al. does not disclose the calculator component generates an arbitrary value or symbol in the sign field of the enhanced floating-point number to reduce hardware complexity and based on a generation of a zero result for a binary floating-point number of the binary floating-point numbers.  However, Rub discloses in figure 11 and col. 8, lines 31-37, zero can be represent with a sign bit either 0 or 1.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate an arbitrary value or symbol in the sign field for a zero values in order to reduce the processing of the sign bit in Sinha et al. 
 	As  per claim 14, it is further noted that Sinha et al. does not disclose, but Rub discloses in col. 8, the defined floating-point number format utilizes a first binade to represent zero and normal numbers (lines 9,17), wherein the first binade is associated with the exponent field having all zeros, and wherein a normal number of the normal numbers is a finite non-zero floating-point number with a magnitude greater than or equal to a minimum value that is determined as a function of a radix and a minimum exponent associated with the defined floating-point number format (line 23-30). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the defined floating-point number format in Sinha et al. as disclosed by Rub in order to processing data more efficiently.

Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive in view of the above new ground rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182